In three proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from three “corrected” orders of disposition of the Family Court, Rockland County (Warren, J.), all dated October 14, 1998, which, after fact-finding and dispositional hearings, found the children to be permanently neglected, terminated her parental rights, and committed the children to the custody of the Rockland County Department of Social Services.
Ordered that on the Court’s own motion, the appellant’s notices of appeal from three orders, all dated August 25, 1998, are deemed premature notices of appeal from the corrected orders; and it is further,
Ordered that the corrected orders of disposition are affirmed, without costs or disbursements.
A suspended judgment may be revoked if the court finds that a preponderance of the evidence adduced at a violation hearing establishes noncompliance with a condition of that judgment (see, Matter of Jennifer W., 241 AD2d 622; Matter of Jennifer T., 224 AD2d 843, 844; Matter of Joshua Justin T., 208 AD2d 469; Matter of Israel R., 200 AD2d 498, 499; Matter of Grace Q., 200 AD2d 894, 895; Matter of Lawrence Clinton S., 186 *327AD2d 808, 809; Matter of Gerald M., 112 AD2d 6). The evidence presented at the violation hearing supports the Family Court’s determination that the mother failed to satisfy certain conditions of the suspended judgments and that the termination of her parental rights was in the best interests of the children (see, Matter of A., 255 AD2d 510; Matter of Torrien Matthew McK., 253 AD2d 522; Matter of Orange County Dept. of Social Servs. [Jason Paul W.] v Jeanne Z., 209 AD2d 703; Matter of Sharena C., 186 AD2d 249; Matter of Lawrence Clinton S., supra, at 809).
The mother’s remaining contentions are without merit. Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.